Cite as 2013 Ark. 433

                      ARKANSAS SUPREME COURT
                                        No.   CV-11-1228

                                                    Opinion Delivered October   31, 2013
MICHAEL E. JONES
                                APPELLANT           PRO SE APPEAL FROM THE
                                                    LINCOLN COUNTY CIRCUIT COURT,
V.                                                  40LCV-11-80, HON. JODI RAINES
                                                    DENNIS, JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                       APPELLEE
                                                    APPEAL DISMISSED.

                                        PER CURIAM

       On July 25, 2011, appellant Michael E. Jones filed a pro se petition for writ of habeas

corpus in the Lincoln County Circuit Court. At the time that he filed his petition, appellant was

an inmate incarcerated in the Arkansas Department of Correction (ADC) at a facility in Lincoln

County. The circuit court denied the petition, and appellant lodged this appeal.

       We dismiss the appeal because the Lincoln County Circuit Court can no longer grant the

relief requested by appellant. An appeal from an order that denied a petition for postconviction

relief, including a petition for writ of habeas corpus, will not be permitted to go forward where

it is clear that the appellant could not prevail. Wilencewicz v. Hobbs, 2012 Ark. 230 (per curiam);

Fudge v. Hobbs, 2012 Ark. 80 (per curiam).

       Any petition for writ of habeas corpus to effect the release of a prisoner is properly

addressed to the circuit court in the county in which the prisoner is held in custody, unless the

petition is filed pursuant to Act 1780 of 2001. Wilencewicz, 2012 Ark. 230; Davis v. Hobbs, 2012
Ark. 167 (per curiam). Appellant’s petition was not filed under Act 1780, and the public records

of the ADC confirm that appellant is now incarcerated in a facility in Hot Spring County.
                                      Cite as 2013 Ark. 433

       A circuit court does not have jurisdiction to release on a writ of habeas corpus a prisoner

not in custody in that court’s jurisdiction. Chestang v. Hobbs, 2011 Ark. 404 (per curiam);

Buckhanna v. Hobbs, 2011 Ark. 119 (per curiam). When a prisoner who seeks habeas relief is

transferred to a facility in a different county, the circuit court in the county where the prisoner

was previously incarcerated no longer has jurisdiction to issue and make a returnable writ.

Wilencewicz, 2012 Ark. 230. Although the Lincoln County Circuit Court may have retained

subject-matter jurisdiction, it does not retain personal jurisdiction over the person in whose

custody the prisoner is detained, and an order by that court will not act to effect his release. Id.

This court will dismiss an appeal of the denial of a petition for writ of habeas corpus where the

appellant is no longer incarcerated in the county where his petition was filed because the court

can no longer grant the relief sought. Id.

       Appeal dismissed.

       Michael E. Jones, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                                -2-